IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-30644
                        Conference Calendar



CLIFTON RICHARDSON,

                                         Plaintiff-Appellant,

versus

NEW ORLEANS SEWERAGE AND WATER
BOARD; D.L. HEMLEY,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 95-CV-3033
                        - - - - - - - - - -
                         February 20, 1997
Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     Clifton Richardson appeals the dismissal of his civil rights

action for failure to state a claim.   Richardson contends that

the district court erred: (1) in finding that his complaint

failed to state a federal cause of action, (2) in failing to

accept tape recordings into evidence, and (3) in refusing to

permit him to amend his complaint.   We have carefully reviewed

the brief and the record and find that the appeal is frivolous.

Because the appeal is frivolous, it is DISMISSED.      See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. R. 42.2.

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 96-30644
                               -2-

     We caution Richardson that any additional frivolous appeals

filed by him will invite the imposition of sanctions.   To avoid

sanctions, Richardson is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.